Citation Nr: 1004608	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  His awards and decorations include the Combat 
Infantryman Badge (CIB) and the Purple Heart Medal with Oak 
Leaf Cluster.  He served in the Republic of Vietnam during 
the Vietnam War.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Nashville, Tennessee, which, among other things, denied 
service connection for a left ankle disorder.

During September 2009, the Board remanded the issue of 
service connection for a left ankle disorder for further 
evidentiary development.  In November 2009, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the claim.  The case 
has now been returned to the Board for further consideration 
of the appeal.

Matters not on appeal  

By its July 2006 decision, the RO granted service connection 
for diabetes mellitus type II with a 10 percent disability 
rating; granted service connection for perforation of the 
tympanic membrane with a noncompensable disability rating; 
and granted service connection for scars as secondary to a 
shrapnel injury with a noncompensable disability rating; 
each effective January 3, 2006.  The Veteran did not 
disagree with these decisions.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed 
by the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

By its July 2006 decision, the RO also granted service 
connection for posttraumatic stress disorder with a 30 
percent disability rating effective January 3, 2006, and 
denied service connection for hypertension.  The Veteran 
filed a timely notice of disagreement with these decisions, 
but he did not perfect his appeal by filing a substantive 
appeal (VA Form 9).  See Archbold, supra.   

By a December 2006 rating decision, the RO denied service 
connection for an eye condition, for erectile dysfunction, 
and for neuropathy of the right and left upper and lower 
extremities, each claimed as secondary to the service-
connected diabetes mellitus type II.  The RO also proposed 
to sever service connection for diabetes mellitus type II.  
By a March 2007 rating decision, the RO did sever service 
connection for diabetes mellitus type II, effective June 1, 
2007.  The Veteran did not appeal these decisions.  See 
Archbold, supra.


Therefore, the above listed issues are not in appellate 
status.  They will be discussed no further herein.  
  

FINDINGS OF FACT

1.  The Veteran has been diagnosed with a left heel spur.

2.  The competent medical evidence of record does not show 
that the Veteran's left heel spur is related to his military 
service.


CONCLUSION OF LAW

3.  A left ankle disorder, including left heel spur, was not 
incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a left ankle 
disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The relevant laws will be set out.  The issue will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in September 2009, 
the Board remanded the issue of entitlement to service 
connection for a left ankle disorder.  The Board's 
instructions to the agency of original jurisdiction (AOJ) 
were to obtain an addendum to a May 2006 VA examination, in 
which the examiner diagnosed a left heel spur, for an 
opinion as to the likelihood that the left heel spur is 
related to the Veteran's military service.  The Veteran's 
claim was then to be readjudicated by the agency of original 
jurisdiction.    

Review of the file reveals that the requested addendum 
opinion was dated in October 2009 and associated with the 
claims folder.  A supplemental statement of the case was 
issued in November 2009.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated March 8, 
2006, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  This letter was sent to the 
Veteran prior to the RO's July 2006 decision.
 
Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The VCAA letter further emphasized: "If the evidence is not 
in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, or asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a 
Federal department or agency.  [Emphasis supplied as in 
original]

The VCAA letter also instructed the Veteran to send any 
evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to 
all five elements of that claim.  Therefore, upon receipt of 
an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and 
(3) in the March 2006 VCAA letter.  The Veteran was provided 
specific notice of the Dingess decision in a letter dated 
August 8, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, 
such as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the August 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.

In any event, because the Veteran's claim of service 
connection for a left ankle disorder is being denied, the 
matters of degree of disability and effective date are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, service connection for a left ankle disorder, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the VA has obtained the Veteran's service treatment, his VA 
treatment records, and his private treatment records.  

As will be discussed further below, the Veteran was accorded 
a VA examination in May 2006 in connection with his claim of 
entitlement to service connection for a left ankle disorder.  
A review of his claims folder and nexus opinion was obtained 
from a VA physician in October 2009.  The reports of the 
examination and review opinion reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate examination and 
rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination and review opinion 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
representative has presented argument on his behalf as 
recently as January 13, 2010.  He has not requested a 
personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Combat status

In the case of any Veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of 
such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Analysis

The Veteran contends that his currently diagnosed left heel 
spur is related to an ankle sprain he experienced during 
combat in Vietnam when the truck he was riding in hit a 
landmine.

The VA examiner in May 2006, based on x-ray study, diagnosed 
left ankle injury, large heel spur.  Therefore, although no 
left ankle disorder was diagnosed, Hickson element (1), 
current disability, is met.

Hickson element (2) requires evidence of in-service 
incurrence of injury or disease.  Board review of the 
Veteran's service treatment records reveal that he was 
treated for a swollen ankle (presumably the left ankle for 
which the Veteran is claiming service connection) on 
September 25, 1967, after his truck hit a mine.  There was 
no specific diagnosis of ankle sprain made.    

Therefore, Hickson element (2) relating to injury in service 
is satisfied.    

No additional complaints or treatment for the ankle are 
found in the Veteran's service treatment records after 
September 1967.  His October 1968 separation report of 
medical history and physical examination are pertinently 
negative for mention of any continuing problem relating to 
the left ankle.  

With regard to Hickson element (3), medical nexus, the 
reviewing VA physician in October 2009 opined that the 
Veteran's left heel spur was not caused by or a result of 
the ankle injury in service.  He reasoned that there is no 
connection between heel spurs and ankle sprains.  Heel spurs 
are not related to trauma or joint dysfunction.  

The Veteran has provided no contrary opinion.  The Board 
notes that he has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The Board additionally notes that, in his appeal, the 
Veteran in essence contends that his current left heel spur 
is related to the ankle injury that he sustained in service.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above 
there is no evidence of a current left ankle problem, only a 
currently diagnosed left heel spur.  The evidence shows that 
his swollen left ankle in September 1967, resolved in 
service.  The Veteran has not filed any evidence of any 
ongoing complaint of, or treatment for, a left ankle 
disability since he left service in October 1968.  He filed 
his claim of service connection in January 2006.  It does 
not appear that the Veteran was aware of what was causing 
his current left foot pain until the left heel spur was 
diagnosed in May 2006 by the VA examiner.  Thus, there is a 
period of some 39 years without complaint, 
treatment, or diagnosis of any problem relating to the 
Veteran's left ankle or foot.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [a prolonged period without 
medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted 
in any chronic or persistent disability]. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred an injury to his left 
ankle in service.  Indeed, if there was not evidence in the 
service treatment records that supports his claim of injury 
in service, his status as a combat Veteran would give 
probative value to his own reporting of the injury.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative 
value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Although the Board is sympathetic to his complaints 
of left ankle/foot pain, the medical evidence does not show 
that he has a chronic disability that is related to the 
injury he sustained in service.  

Although the Veteran apparently believes that his current 
left heel spur can be attributed to the left ankle injury 
sustained in service, the record does not establish that he 
has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that 
require medical knowledge).

In sum, Hickson element (3) has not been met.  The claim 
must be denied on that basis.  



	(CONTINUED ON NEXT PAGE)


 


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


